Per Curiam.
Tbe record before us seems to justify tbe conclusion that no bearing was beld in tbe court below with respect to any violation of tbe terms and conditions of tbe judgment entered at tbe August Term 1952 of tbe Superior Court of Pitt County, but that tbe inquiry was addressed to tbe petitioner’s noncompliance witb tbe judgment entered by Judge Erizzelle at tbe September Term 1953.
"We bave concluded that in view of tbe state of tbe record before us, tbe ends of justice require tbe setting aside of tbe order entered at tbe January Term 1954 of tbe Superior Court of Pitt County, and tbat tbis cause be remanded to tbe Superior Court of said county for sucb further orders as tbe facts may warrant, upon another bearing, and it is so ordered.
Remanded.